Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                           Sep 05 2014, 9:01 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

TIMOTHY E. STUCKY                                   GREGORY F. ZOELLER
Blume, Connelly, Jordan,                            Attorney General of Indiana
Stucky & Lauer, LLP
Fort Wayne, Indiana                                 ROBERT J. HENKE
                                                    Deputy Attorney General

                                                    DAVID E. COREY
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY                    )
TERMINATION OF THE PARENT-CHILD                     )
RELATIONSHIP OF G.G., MINOR CHILD,                  )
AND HER MOTHER, S.V.,                               )
                                                    )
S.V.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )       No. 02A04-1403-JT-105
                                                    )
INDIANA DEPARTMENT                                  )
OF CHILD SERVICES,                                  )
                                                    )
        Appellee-Petitioner.                        )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                            The Honorable Charles F. Pratt, Judge
                               Cause No. 02D08-1306-JT-56


                                        September 5, 2014
                       MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge

                                               CASE SUMMARY

          Appellant-Respondent S.V. (“Mother”) appeals the juvenile court’s termination of her

parental rights to G.G. (“the Child”). Mother argues that Appellee-Petitioner the Indiana

Department of Child Services (“DCS”) failed to prove by clear and convincing evidence that

(1) there is a reasonable probability that the conditions that resulted in the Child’s removal

from Mother’s care will not be remedied, and that (2) termination of Mother’s parental rights

is in the Child’s best interests. Because the undisputed findings of the juvenile court indicate

that Mother has neither engaged in nor completed her court-ordered domestic violence

counseling programs, we conclude that sufficient evidence supports the juvenile court’s

determination that there is a reasonable probability that the recurring episodes of domestic

violence, for which the Child was removed from Mother’s care, will not be remedied.

Additionally, because the Court Appointed Special Advocate (“CASA”) for the Child

testified that the Child needs a safe, stable, and permanent home, which Mother has been

unable to provide, we conclude that sufficient evidence supports the juvenile court’s

determination that termination of Mother’s parental rights is in the Child’s best interests. We

affirm.

                                  FACTS AND PROCEDURAL HISTORY

          The Child was born on November 12, 2005, to Mother and R.G. (“Father”).1 Prior to


          1
              Father’s parental rights to the Child were also terminated by the juvenile court but are not at issue in

                                                            2
October 2, 2012, the Child resided with Mother and Mother’s boyfriend, C.S. (“Boyfriend”).2

On March 28, 2012, DCS filed a petition alleging that the Child was a Child in Need of

Services (“CHINS”). Specifically, DCS alleged that Mother and Boyfriend had a history of

domestic violence and had engaged in acts of domestic violence while the Child was present

in the home. DCS further alleged that Boyfriend had been convicted of domestic battery for

which he was then-serving his sentence on home detention.

        At a hearing on March 29, 2012, Mother admitted to the allegations set forth in the

CHINS petition, and the juvenile court adjudicated the Child to be a CHINS. The juvenile

court issued its dispositional decree that same day, ordering the Child to remain in Mother’s

care and establishing a parental participation plan for Mother.               Mother’s parental

participation plan required her, inter alia, to enroll in both family and individual counseling

on domestic violence, attend all sessions, and successfully complete the programs. Mother

was also required to refrain from any and all domestic violence.

        At a review hearing on August 16, 2012, the juvenile court found that Mother had

enrolled and was participating in the counseling programs required by her parental

participation plan. The juvenile court further found that Mother had demonstrated an ability

to benefit from those services. The juvenile court continued the Child’s placement with

Mother, finding that the Child was progressing well.

        In early October 2012, DCS received a report that Mother and Boyfriend had engaged



this appeal.

        2
         Mother has two other children, born to Boyfriend, who were subject to the underlying CHINS
proceedings. Mother’s parental rights to these other children are not at issue in this appeal.

                                                3
in a new episode of domestic violence. As a result, on October 2, 2012, the Child was

removed from Mother’s care and placed with her paternal grandparents. At a hearing on

October 9, 2012, the juvenile court found that a new episode of domestic violence had indeed

occurred between Mother and Boyfriend. The juvenile court ordered the Child to remain in

the care of her paternal grandparents.

       On February 5, 2013, the juvenile court held a permanency hearing and found that

Mother had failed to satisfactorily participate in the counseling programs required by her

parental participation plan and that she no longer demonstrated an ability to benefit from

those services. The court maintained its permanency plan for the Child of reunification with

Mother but ordered a concurrent plan for paternal grandparents to establish custody.

       On May 1, 2013, the juvenile court held another permanency hearing and again found

that Mother had failed to satisfactorily participate in the counseling programs required by her

parental participation plan and that she had not demonstrated an ability to benefit from those

services. As a result the juvenile court modified the permanency plan to termination of

Mother’s parental rights and adoption for the Child.

       On June 24, 2013, DCS filed its petition to terminate Mother’s parental rights. On

November 6, 2013, the juvenile court ordered Mother and paternal grandparents to undergo

mediation concerning the Child’s care. A two-hour mediation conducted on November 12,

2012, proved unsuccessful. On November 19 and 20, 2013, the juvenile court held an

evidentiary hearing on DCS’s termination petition, during which the court heard testimony

from, inter alia, Mother’s domestic violence counselors, Patricia Stonestreet and Maralee



                                              4
Martin; the Child’s case worker, Amanda Ray; and CASA Suzanna Lange. On February 14,

2014, the juvenile court issued its order terminating Mother’s parental rights to the Child.

Where necessary, additional facts will be provided below.

                               DISCUSSION AND DECISION

       The Fourteenth Amendment to the United States Constitution protects the traditional

right of a parent to establish a home and raise her children. Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the

parent-child relationship is “one of the most valued relationships of our culture.” Id.

However, although parental rights are of a constitutional dimension, the law allows for the

termination of those rights when a parent is unable or unwilling to meet his responsibility as a

parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

parental rights are not absolute and must be subordinated to the child’s interests in

determining the appropriate disposition of a petition to terminate the parent-child

relationship. Id.

       The purpose of terminating parental rights is not to punish the parent but to protect the

child. Id. Termination of parental rights is proper where the child’s emotional and physical

development is threatened. Id. The juvenile court need not wait until the child is irreversibly

harmed such that his physical, mental, and social development is permanently impaired

before terminating the parent-child relationship. Id.

       In order to involuntarily terminate a parent’s parental rights, DCS must establish by

clear and convincing evidence that:

       (A) one (1) of the following exists:

                                               5
              (i) the child has been removed from the parent for at least six (6)
              months under a dispositional decree;
              (ii) a court has entered a finding under IC 31-34-21-5.6 that reasonable
              efforts for family preservation or reunification are not required,
              including a description of the court’s finding, the date of the finding,
              and the manner in which the finding was made; or
              (iii) the child has been removed from the parent and has been under the
              supervision of a county office of family and children or probation
              department for at least fifteen (15) months of the most recent twenty-
              two (22) months, beginning with the date the child is removed from the
              home as a result of the child being alleged to be a child in need of
              services or a delinquent child;
       (B) that one (1) of the following is true:
              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.
              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.
              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;
       (C) termination is in the best interests of the child; and
       (D) there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2011).

       Mother challenges the sufficiency of the evidence to support the juvenile court’s

termination of her parental rights. Specifically, Mother argues that DCS failed to prove by

clear and convincing evidence that (1) there is a reasonable probability that the conditions

that resulted in the Child’s removal from Mother’s care will not be remedied, and that (2)

termination of Mother’s parental rights is in the Child’s best interests. In reviewing

termination proceedings, this court will not reweigh the evidence or assess the credibility of

the witnesses. In re S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider the




                                              6
evidence that supports the juvenile court’s decision and reasonable inferences drawn

therefrom. Id.

       Where, as here, the juvenile court includes findings of fact and conclusions thereon in

its order terminating parental rights, our standard of review is two-tiered. Id. First, we must

determine whether the evidence supports the findings, and, second, whether the findings

support the legal conclusions. Id. In deference to the juvenile court’s unique position to

assess the evidence, we set aside the juvenile court’s findings and judgment terminating a

parent-child relationship only if they are clearly erroneous. Id. A finding of fact is clearly

erroneous when there are no facts or inferences drawn therefrom to support it. Id. A

judgment is clearly erroneous only if the legal conclusions made by the juvenile court are not

supported by its findings of fact, or the conclusions do not support the judgment. Id.

 I. Whether There Was a Reasonable Probability that the Conditions Resulting in
              the Removal of the Child Would Not Be Remedied

       Mother argues that DCS failed to prove by clear and convincing evidence that there

was a reasonable probability that the conditions resulting in the Child’s removal would not be

remedied. In determining whether the conditions that resulted in a child’s removal will not

be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

Dearborn Cnty. Office, 989 N.E.2d 1225, 1231 (Ind. 2013).

       First, we identify the conditions that led to removal; and second, we
       “determine whether there is a reasonable probability that those conditions will
       not be remedied.” Id. (quoting [In re] I.A., 934 N.E.2d [1127,] 1134 [(Ind.
       2010)] (internal quotation marks omitted). In the second step, the trial court
       must judge a parent’s fitness “as of the time of the termination proceeding,
       taking into consideration evidence of changed conditions,” [Bester, 839
       N.E.2d at 152]—balancing a parent’s recent improvements against “habitual


                                              7
        pattern[s] of conduct to determine whether there is a substantial probability of
        future neglect or deprivation.” K.T.K., 989 N.E.2d at 1231 (quoting Bester,
        839 N.E.2d at 152) (internal quotation marks omitted). We entrust that
        delicate balance to the trial court, which has discretion to weigh a parent’s
        prior history more heavily than efforts made only shortly before termination.
        See K.T.K., [989 N.E.2d] at 1234. Requiring trial courts to give due regard to
        changed conditions does not preclude them from finding that parents’ past
        behavior is the best predictor of their future behavior.

In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (footnote omitted).

        The record reveals that DCS removed the Child from Mother’s care due to recurring

episodes of domestic violence between Mother and Boyfriend.                         The juvenile court

determined there to be a reasonable probability that the recurrence of these episodes would

not be remedied because “Mother ha[d] not been meaningfully engaged in her therapy” and

“ha[d] not completed services designed to correct the issue of domestic violence.”

Appellant’s App. p. 72. In support of this determination, the trial court found as follows:

        15.     In August, 2012, the Department referred the Mother for counseling
                services at Family and Children’s Services. From the testimony of
                therapist Joel Harris the Court finds that he met with the Mother and
                [Boyfriend] on about September 2012. However, in February 2013,
                [Boyfriend] expressed an interest to pursue a life path separate from
                Respondent Mother.[3] As a result, the Mother was referred to therapist
                Rebecca Stonestreet for individual therapy. Therapist Harris testified
                and the Court finds that the Mother and [Boyfriend] did not make
                sufficient progress in family therapy to achieve their goals. From
                therapist Stonestreet’s testimony the Court finds that therapy was
                provided to the [M]other from February 25, 2013 until October, 2013.
                Only seven sessions were held owning to the [M]other’s lapse in
                attendance between May and August 2013. As a result, her progress
                suffered. The therapist reported that the Mother was in denial as to her
                issues and was not engaged. The Mother did not meet the therapeutic
                goals.

        3
        In April of 2013, Boyfriend terminated his relationship with Mother and ordered her out of his home.
Mother vacated Boyfriend’s home the following month.


                                                     8
       16.    The Mother was referred to the Center for Nonviolence in August,
              2012. She was enrolled in a special program designed for mothers with
              children who have been exposed to violence in the home. From the
              testimony of Maralee Martin of the Center, the Court finds that the
              Mother attended 21 of 26 session[s]. She was expelled from the
              program because she was not engaged in the group discussions and was
              not demonstrating an ability to benefit from the therapy. The Mother
              made comments during the group sessions that demonstrated a lack of
              attention to the discussion. She did not successfully complete the
              program.

Appellant’s App. p. 71.

       Mother does not challenge the above-stated findings of the juvenile court. Rather, she

claims the findings do not support the juvenile court’s conclusion that there was a reasonable

probability that the conditions resulting in the Child’s removal would not be remedied. We

disagree. As the juvenile court accurately summarized, “Three separate therapists testified

that the Mother did not meet her therapeutic goals,” and “Two confirmed that the Mother was

not engaged” in her counseling programs. Appellant’s App. p. 72. “[S]imply going through

the motions of receiving services alone is not sufficient if the services do not result in the

needed change….” In re J.S., 906 N.E.2d 226, 234 (Ind. Ct. App. 2009). Moreover, “A

pattern of unwillingness to deal with parenting problems and to cooperate with those

providing social services, in conjunction with unchanged conditions, will support a finding

that there exists no reasonable probability that the conditions will change.” In re A.H., 832

N.E.2d 563, 570 (Ind. Ct. App. 2005).

             II. Whether Termination Is in the Best Interests of the Child

       Mother also argues that DCS failed to prove by clear and convincing evidence that



                                              9
termination is in the Child’s best interests. In determining what is in the best interests of a

child, the juvenile court is required to look beyond the factors identified by DCS and look to

the totality of the evidence. McBride v. Monroe Cnty. Office of Family & Children, 798

N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the juvenile court must subordinate the

interests of the parent to those of the child involved. Id. Furthermore, this court has

previously determined that the testimony of a child’s case worker, Guardian Ad Litem, or

CASA regarding the child’s need for permanency supports a finding that termination is in the

child’s best interests. Id.; see also In re M.B., 666 N.E.2d 73, 79 (Ind. Ct. App. 1996), trans.

denied.

       In determining that termination of Mother’s parental rights was in the Child’s best

interests, the juvenile court found as follows:

       In this case [CASA Lange] has concluded that termination of parental rights is
       in the child’s best interests. The child loves her grandparents and they have
       provided her with a stable, safe, and nurturing environment. The child is doing
       well in their care. In contrast, the Mother and Father have not made a
       commitment to the provision of services that demonstrate[s] a level of
       sacrificial care that a child needs. … The Mother has only recently secured a
       home; having lived in two separate hotels for most of the summer and fall,
       2013. She has not completed therapeutic services primarily because she has
       not been engaged in the sessions. When called upon in group therapy she
       acknowledged that she was not paying attention. She has not met her
       obligations to her other children. Through the termination of parental rights,
       the child is freed to be adopted by relatives who have demonstrated the
       willingness and ability to make the necessary sacrifices and commitment to
       provide the child with a safe, stable, and permanent home.

Appellant’s App. pp. 72-73.

       Mother does not challenge the above-stated findings of the juvenile court. Rather, she

claims that terminating her parental rights would unnecessarily sever the close bond and


                                              10
loving relationship she and the Child share. Mother likens her case to In re R.H., 892 N.E.2d

144 (Ind. Ct. App. 2008), where a divided panel of this court reversed a juvenile court’s order

terminating a father’s parental rights, concluding that “no relationship need be severed and

no permanent and irreversible decision need be made to protect [the child’s] best interests.”

Id. at 151. The father in In re R.H. resided in Alaska and had no relationship with his child,

and the child was strongly bonded with his grandparents, with whom he had been placed.

The father, however, “did everything that was asked of him,” including completing and

benefiting from all court-ordered services. Id. at 150.

         Here, the juvenile court’s undisputed findings reveal that Mother has neither engaged

in nor completed her court-ordered domestic violence counseling programs. In light of

CASA Lange’s testimony regarding the Child’s need for permanency, considered with the

reasonable probability that Mother’s recurring episodes of domestic violence will not be

remedied, we conclude that DCS presented sufficient evidence to prove that termination of

Mother’s parental rights is in the Child’s best interests.

                                       CONCLUSION

         Having concluded that the evidence is sufficient to support the juvenile court’s

termination of Mother’s parental rights to the Child, we affirm the judgment of the juvenile

court.

         The judgment of the juvenile court is affirmed.

BARNES, J., and BROWN, J., concur.




                                              11